IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                   No. 00-11048
                                 Summary Calendar



      KAREN ROGERS,

                                                    Plaintiff-Appellant,

                                       versus

      BELL HELICOPTER TEXTRON, INC.,

                                                    Defendant-Appellee.


                  Appeal from the United States District Court for
                          the Northern District of Texas
                           (USDC No. 3:99-CV-988-R)
          _______________________________________________________
                                 March 23, 2001

Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Plaintiff Appellant Karen Rogers appeals the district court’s entry of summary

judgment for defendant Bell Helicopter Textron, Inc. (Bell). Rogers failed to

provide medical certification for her leave within the fifteen-day minimum period


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
established by the Family and Medical Leave Act, See 29 C.F.R. § 825.305(b)

(FMLA) and accordingly Bell did not violate the FMLA when it terminated her

pursuant to the Collective Bargaining Agreement. Furthermore, nothing in the

record suggests that Rogers was terminated in retaliation for suing Bell under the

FMLA. Rogers was terminated because of her absences and sued Bell only after she

was terminated.

      Affirmed.




                                          2